 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,

12                                Plaintiff,            Case No. 2:14-cr-0043-KJM-KJN

13                          v.                          STIPULATION AND [PROPOSED] PROTECTIVE
                                                        ORDER REGULATING DISCOVERY
14   EDWIN FORREST LUDWIG IV

15                               Defendant.

16

17          Pursuant to Rule 12 of the Federal Rules of Section 2255 Cases, and Federal Rule of Civil

18 Procedure 26(c), the United States, by and through Assistant U.S. Attorney James R. Conolly, and

19 Defendant Edwin Forrest Ludwig IV, by and through his counsel of record, Linnéa Johnson, stipulate

20 and agree, and respectfully request that the Court order as follows:

21          1.     On September 13, 2018, this Court found that Mr. Ludwig’s claims of defense counsel’s

22 ineffectiveness, alleged in Mr. Ludwig’s December 19, 2016 petition, filed pursuant to 28 U.S.C. § 2255

23 (ECF No. 206; the “2255 Petition”), waived the attorney-client privilege between Mr. Ludwig and

24 previous attorney, Christopher Cosca, concerning matters relating to the timing of Mr. Ludwig’s change

25 of plea and sentencing, including discussions related to potential changes to the United States

26 Sentencing Guidelines. See ECF No. 333. This Court’s order permitted Mr. Cosca “to disclose freely to
27 the parties and the Court any relevant information bearing on those issues, including by producing

28 documents and by answering questions as a witness.” ECF No. 333 at 3.


      STIPULATION AND PROTECTIVE ORDER REGULATING       1
30    DISCOVERY
 1          2.      On September 21, 2018, Mr. Cosca disclosed from his files a series of correspondence

 2 between Mr. Ludwig and himself. For the parties to prepare for the upcoming evidentiary hearing on

 3 this matter, the Court determined that the parties must have access to that material. In the interest of

 4 time and diligence, the parties have agreed that a Protective Order is sufficient to safeguard Mr.

 5 Ludwig’s rights and privileges, by ordering the following:

 6               a. The documents produced by Mr. Ludwig, Bates labeled “LUDWIG IV 000001-000093,”

 7                  which include correspondence between Mr. Cosca and Mr. Ludwig, as well as other

 8                  documentation containing or memorializing attorney-client communications, will be

 9                  marked as “Protected Documents” as described in this stipulation and order. The

10                  Protected Documents shall not be disclosed to anyone not authorized by this Protective

11                  Order to view it. Any person receiving proper access to the Protected Documents shall

12                  be bound by the same obligations as the parties to this stipulation and, further, may not

13                  give the Protected Documents to anyone else.

14               b. Under this Protective Order, disclosure of the Protected Documents to the United States

15                  is limited to the following members of the U.S. Attorney’s Office for the Eastern District

16                  of California: (1) the attorneys assigned at the time of writing as counsel of record on this

17                  case, Amy Schuller Hitchcock and James R. Conolly, (2) any attorney that succeeds them

18                  as counsel of record on this matter, (3) any attorney assigned to supervise the work of

19                  counsel of record on this matter, (4) any attorneys for the United States assigned to work

20                  on appellate litigation resulting from or related to this matter, (5) any attorneys for the

21                  United States asked or assigned to provide ethics or professional responsibility advice

22                  relating to this matter; and (6) any paralegals, legal assistants, investigators or other

23                  support staff assigned to work on this matter for the United States.

24               c. The United States will keep all Protected Documents in a secure location, and provide

25                  notification on any file or folder containing Protected Documents, that the Protected

26                  Documents are not to be viewed by individuals, or categories of individuals, not

27                  specifically identified in this Protective Order. The Protected Documents themselves

28                  shall be marked with the phrase “Protected Documents” in the footer of each page of any


      STIPULATION AND PROTECTIVE ORDER REGULATING          2
30    DISCOVERY
 1                  document, or on the label of any CD or electronic recording device containing any

 2                  Protected Documents.

 3               d. The parties may use Protected Documents in any manner relevant to presenting their

 4                  claims or to rebutting the claims of the opposing party, including examination and cross-

 5                  examination of witnesses, argument in Court, exhibits in the upcoming Section 2255

 6                  evidentiary hearing, and in written motions and briefs. The parties reserve their right to

 7                  make objections related to the admissibility, relevance, or weight of the Protected

 8                  Documents, subject to the determination of the Court.

 9               e. The parties may make copies of Protected Documents and may take written or typed

10                  notes summarizing it in connection with preparation of their cases. If necessary to the

11                  litigation of the instant matter, the parties may also have audio or video forms of

12                  Protected Documents transcribed. All notes, copies, duplicates, summaries, or transcripts

13                  of or concerning the Protected Documents shall also be considered protected and are

14                  subject to the terms of this stipulation and order.

15               f. In the event that the parties need to use any Protected Documents in a manner not

16                  authorized under this stipulation and order, they may seek leave of the Court to do so,

17                  either in writing or before the Court, after having given notice to opposing counsel.

18          3.      The parties agree that disclosure of the Protected Documents, and the fact that certain

19 attorneys for the United States will view it, shall not be used by Mr. Ludwig as a basis to seek recusal of

20 any attorneys representing the United States in this Section 2255 litigation, or in further litigation related

21 to the above-captioned case or any other.

22          4.      For its part, the United States agrees that it will not disclose or use the Protected

23 Documents in legal proceedings outside the litigation related to Mr. Ludwig’s Section 2255 petition.

24 ///

25 ///

26 ///
27 ///

28 ///


       STIPULATION AND PROTECTIVE ORDER REGULATING         3
30     DISCOVERY
 1            5.     Successor counsel for Mr. Ludwig, in the above-captioned case or any other, shall be

 2 bound by the terms of this Stipulation and Protective Order.

 3
              IT IS SO STIPULATED.
 4
                                                             Respectfully submitted,
 5
      Dated: December 6, 2018                                MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7                                                           /s/ James R. Conolly
                                                             JAMES R. CONOLLY
 8                                                           Assistant United States Attorney
 9
      Dated: December 6, 2018                                /s/ Linnéa Johnson
10                                                           LINNÉA JOHNSON
11                                                           Counsel for Petitioner
                                                             Edwin Forrest Ludwig IV
12

13

14

15                                                   ORDER
16            Based upon the agreement of the parties and pursuant to Rule 12 of the Federal Rules Governing
17 Section 2255 Proceedings and Rule 26(c) of the Federal Rules of Civil Procedure, the Court adopts the

18 proposed stipulation regulating certain discovery in this case.

19            IT IS HEREBY ORDERED that each of the terms described in the stipulation of the parties shall
20 govern the Protected Documents as defined in the stipulation in this case.

21 Dated: December 10, 2018

22

23

24   /ludw0043.po

25

26
27

28


       STIPULATION AND PROTECTIVE ORDER REGULATING       4
30     DISCOVERY
